           Case 2:20-cv-00888-JAD-BNW Document 33 Filed 09/17/20 Page 1 of 2



1    Maurice VerStandig, Esq.
     Nevada Bar No.: 15346
2    THE VERSTANDIG LAW FIRM, LLC
3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
4    Telephone: (301)444-4600
     Facsimile: (301)444-4600
5    Email: mac@mbvesq.com
     Counsel for Ms. Ball, Mr.
6    Prignano and Jane Roe
7
                                UNITED STATES DISTRICT COURT
8                                    DISTRICT OF NEVADA

9     ALYSSA BALL,                                 *
                                                   *
10    JOHN PRIGNANO,                               *
                                                   *
11
              and                                  *
12                                                 *    Case No. 2:20-cv-888 -JAD-BNW
      JANE ROE,                                    *
13                                                 *    STIPULATION AND ORDER
             Plaintiffs,                           *    EXTENDING DEADLINES
14                                                 *
             v.                                    *    [FIRST REQUEST]
15                                                 *
16
      SKILLZ INC.,                                 *
                                                   *
17           Defendant.                            *

18          Come now Alyssa Ball (“Ms. Ball”), John Prignano (“Mr. Prignano”), Jane Roe
19   (collectively, the “Plaintiffs”) and Skillz, Inc. (“Skillz” or the “Defendant”), by and through
20
     respective undersigned counsel, and stipulate as follows:
21
            1.      The Defendant shall have until September 25, 2020 to file a brief in reply to the
22
     opposition of the Plaintiffs (DE #27) to the Defendant’s Motion to Motion to Compel Arbitration
23
     and Motion to Dismiss Plaintiffs’ First Amended Complaint (DE #22 and DE #23).
24

25          2.      Jane Roe shall have until September 25, 2020 to file a brief in reply to the

26   opposition of the Defendant (DE #28) to Jane Roe’s Motion for Preliminary Injunction (DE #21).

27
                           STIPULATION AND ORDER EXTENDING DEADLINES - 1
28
           Case 2:20-cv-00888-JAD-BNW Document 33 Filed 09/17/20 Page 2 of 2



1           3.      These extensions are provided to allow all parties time to assess various legal
2    arguments and, further, in light of certain voluntary personal obligations assumed by the
3
     Plaintiffs’ counsel.
4
            4.      The stipulated extensions to the briefing schedule will not prejudice the parties,
5
     nor will they impact other Court-imposed deadlines established in this case. This is the first
6
     request for a continuance of either of these briefing deadlines.
7

8

9     Dated this 16th day of September, 2020            Dated this 16th day of September, 2020

10    /s/ E. Leif Reid                                  /s/ Maurice B. VerStandig
      E. Leif Reid, SBN 5750                            Maurice B. VerStandig, SBN 15346
11    One East Liberty Street, Suite 300                1452 W. Horizon Ridge Pkwy, #665
      Reno, Nevada 89501                                Henderson, Nevada 89012
12
      Counsel for the Defendant                         Counsel for the Plaintiffs
13

14

15                                                 IT IS SO ORDERED:

16
                                                   ________________________________
17                                                 UNITED STATES DISTRICT JUDGE
18
                                                           9/17/2020
19
                                                   DATED: ______________________

20

21

22

23

24

25

26

27
                            STIPULATION AND ORDER EXTENDING DEADLINES - 2
28
